Title: Thomas Jefferson to Francis Preston, 21 December 1818
From: Jefferson, Thomas
To: Preston, Francis


          
            Dear Sir
            Monticello Dec. 21. 18.
          
          I send with pleasure an introductory letter for your son to mr Stewart. with mr Leslie I have not a personal acquaintance, and must have expressed myself carelessly if you to have been otherwise understood. me otherwise indirect circumstances would give me a right to apply to him with confidence on behalf of our College, but no claim on his personal attentions. mr Stewart however will, I am sure, make your son acquainted with him and such other literary characters as he may wish to know personally,
          I am waiting with great anxiety the determination of the legislature on the establishment of our University. I tender to your ExcellencyI offer you with great sincerity, the assurance of my particular esteem & high respect.
          
            Th: Jefferson
          
        